      Case 3:18-cv-00138-DPJ-FKB Document 225 Filed 02/08/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

ANDREW DOE                                                                            PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:18-cv-138-DPJ-FKB

THE UNIVERSITY OF MISSISSIPPI, ET AL.                                             DEFENDANTS

                                   ORDER STAYING CASE

       As discussed with the parties on February 4, 2021, this case is hereby stayed until further

order of the Court.

       SO ORDERED AND ADJUDGED this the 8th day of February, 2021.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE
